OFFICE OFTHE    ATTORNEYGENERAL OFTEXAS
                                AUSTIN
-cbManu
 --



 Iionocsblc   F. E. Utohall
 county Attorney
 Callahan County
 Baird, Texas
Hon. F’. E. HItQhell,       page   3




        The oourts of Tsxae have held that rohool trustees era
public oiflasrr of thir State. See authoritie4  in, atAnIon
#a. b2.056, whloh Is enclossd.
            This depnrtmont     in opinion AJ. O-2066 ha;@passed upon
a very clmiler mcitter to the one cubmlttsd to you. In that
opinion we h8ld that         son001 trustee@ are dlequalI~Ied, under
hrtlelo 2940, from serving a6 electl.onJudges. In the enme
oplalor, we hold, prInoIpolly based upon the holdln
ease of Cay18 vr Alexander, (Clr. App. 1 75 S.W. d              :;,“”
that the prodsione          of Article 2940 ware not aendatory lk+~ar
l m &footIng      the valldlty of an eleotlon unless the eleotlon
oflloi8lo?-nftsmptedto exsroire influsnos on.6lcotore or aoted
unfairly or:pr’rpetrated. eame fraud where, the puallfloatlons of
a uJ0rity       of the 414ot10n    0m0ttrs  wers,not ah~n4ngbd.       we
ballire tk+ holUng Ln the oplnlon refrrred to Is apdioablo
to your propo8ltIon. A aopy of that OpInlon Is being btt@losed
for your &srIrtanor and lnformation,'and~you are referrod to
the authorltles       thereln oltrd.
        IOU am, thererorc, advissd that it ,iathe oplnfon
of thlr doputment,. under the Snots rubmlttrd by you, that
the ~ohool trueiteerleotlon in a oonsol,idctsdeohool dls~trlot
Is not nildend TQld, &IIa matter oftlaw, by ~P4REOXl 0r the
sl*otlon~offIsIalr likerise being sohool truoteee or beoaueo
one of the 0filairl.r. ws a oandldate ier r441,eotlon for
rob001 tr ur tsr in the lbsenae of smc proof that said eleo-
tlon affloials ittempted to exeroiro soms,lnflu~noo over the
elaotore or aoted~.unfalrlyor frnuQulently In perforalng the
duties bp080a    won them as rleotIon 0rfi0ia.
          Us are unable to say',under thm ?~otr rubmltted by you,
wtbrr     or not' the elrotlon was ralld in all respbota or whether
the lame Is roldable and we do not pass upon althor of these
quortlonm.
         We   trucat that    WC)   have fully anevered yoiarLnqulry.
                                               Xaurc very truly
                                          ATTORREXOEW.iUL OF TEXAS



                                                          A8slrtant